Citation Nr: 1705052	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disability, to include plantar fasciitis and heel spurs.

2.  Entitlement to service connection for a left heel disability, to include plantar fasciitis and heel spurs.

3.  Entitlement to service connection for Achilles tendonitis of the left lower extremity.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from August 1988 to July 1992.  Among other commendations, he was awarded the Southwest Asia Service Medal with one Bronze Star and the National Defense Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  In January 2007, the RO denied a claim of entitlement to service connection for heel spurs with plantar fasciitis.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the rating decision.  Therefore, the decision became final.

2.  Since the previous January 2007 denial, additional evidence has been associated with the Veteran's claims file that is neither cumulative nor redundant, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a left foot disability.

3.  A left foot disability is not etiologically related to service.

4.  Achilles tendonitis in the left lower extremity is not etiologically related to service.






CONCLUSIONS OF LAW

1.  The RO's January 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for heel spurs with plantar fasciitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left foot disability.  38 U.S.C. A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a left foot disability, to include heel spurs and plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for Achilles tendonitis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  In its determination of whether new and material evidence has been submitted, the Board must look to the evidence submitted since the last final denial irrespective of the basis for that denial.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Veteran first filed a claim for service connection relating to heel spurs and plantar fasciitis in August 2006.  The Veteran generally reported that his symptoms related to wearing steel-toed boots while navigating a steel ship.  This claim was denied by the RO in a January 2007 rating decision that the Veteran's heel spurs with plantar fasciitis did not occur in and were not caused by service.  In the year that followed, no notice of disagreement with this rating decision was received and no additional evidence was associated with the Veteran's claim file.  As such, this rating decision became final.  

The Veteran again filed a service connection claim for his left foot, left heel, and left Achilles tendon in September 2010.  In his June 2011 notice of disagreement subsequent to the RO's initial denial of his claim, the Veteran specifically contended that his September 2010 claim was unrelated to his previous claim for heel spurs with plantar fasciitis.  He reported that the disabilities underpinning his September 2010 service connection claim instead related to chronic problems in his left foot, heel, and Achilles tendon subsequent to a January 1989 in-service injury.  

New and material evidence is required to reopen a claim only when such a claim rests upon the same factual basis as an earlier denied claim.  Boggs v. Peake, 520 F.3d 1330, 1334 (2008).  As such, the Board must determine whether the Veteran's September 2010 claim possesses the same factual basis as his earlier denied January 2007 claim.  In Boggs, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) clarified that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C. § 7104(b).  Id at 1336.  The Federal Circuit also noted that distinguishing claims based upon distinct medical diagnoses is more accurate than distinguishing claims according to subjective descriptions of a claimant's symptoms.  Id.  In Velez v. Shinseki, 23 Vet. App. 199 (2009), the Court of Appeals for Veterans Claims (Court) clarified that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  

The Veteran's September 2010 claim for service connection for a disorder relating to his left Achilles tendon appears to rest on a distinct factual basis from his prior claim.  Specifically, in its prior adjudication of the Veteran's claim, the RO did not evaluate whether Achilles tendonitis related to the Veteran's service.  The Board is satisfied that, pursuant to Boggs, the Veteran's current diagnosis of tendonitis in his left Achilles tendon represents a distinct medical diagnosis from his prior claim for service connection for heel spurs and plantar fasciitis.  As such, his September 2010 service connection claim for tendonitis amounts to a new claim for benefits.  

However, the Board finds that the Veteran's September 2010 claims for service connection for disabilities in the left foot and left heel rest on the same factual basis as his previously denied claim for heel spurs with plantar fasciitis.  Specifically, the reports of symptomatology relating to these disorders have been somewhat imprecise, but they largely appear to mirror the reports of chronic heel pain that were endorsed in the course of the Veteran's August 2006 claim.  

A review of the Veteran's medical records also fails to uncover any distinct diagnosis in the records submitted since the time of the prior adjudication relating to the left foot or heel.  Rather, evidence of ongoing treatment for heel spurs and plantar fasciitis have again been documented by the Veteran's treating podiatrist in a September 2010 treatment note.  This evidence suggests that the Veteran's current foot and heel-related claim rests on the same factual basis as the prior claim.  Accordingly, the Board has determined that the Veteran's September 2010 claim for service connection of a left foot and left heel disability represents a petition to reopen his previously denied claim rather than a new claim for benefits.  Therefore, the Board must determine whether the evidence submitted since the time of the January 2007 rating decision is new and material.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board is satisfied that the evidence submitted since the Veteran's previously denied claim is both "new" and "material."  As discussed above, the Veteran largely cited footwear and his need to move about on a steel ship as the primary sources of his chronic heel pain in the prior adjudication for service connection.  After filing his September 2010 claim, the Veteran has provided additional evidence regarding the etiology of his heel condition.  For instance, in his June 2016 VA Form 9, the Veteran  reported that he sustained an injury in service that caused him to be taken off his ship and put on light duty for a week, after which he had discomfort in his heel for quite some time.  

This evidence is neither cumulative nor redundant of any evidence considered in the prior adjudication of his claims.  Moreover, as it is presumed to be credible, it reasonably substantiates the previously unestablished fact of an in-service event that could have caused the Veteran's current heel disability.  As new and material evidence has been submitted since the prior rating decision, the criteria for reopening the Veteran's claim for service connection for a left foot disability.

II.  Service Connection

A. Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



B.  Analysis

The Veteran contends that his left heel disability and his tendonitis both stem from a January 1989 injury.  At his April 2012 VA examination, he reported that this injury occurred while serving on the USS Savannah, and the Veteran indicated in his June 2016 VA Form 9 that he was subsequently taken off the ship, put on light duty for a week, and has since felt heel discomfort.  

The Veteran's service treatment records include January 1989 treatment notes in which the Veteran reported trauma to his left ankle and left heel pain.  X-ray images taken at that time were reportedly negative and the Veteran was alternatively assessed with tendinitis and an ankle sprain.  However, outside of this brief course of treatment, the Veteran's service treatment records do not contain evidence of any other care for symptoms relating to the Veteran's left heel or left Achilles tendon.  Although the Veteran was noted to have mild, asymptomatic pes planus at his enlistment examination, at his separation examination in July 1992, the Veteran underwent a normal examination of his lower extremities.  He also reported that he was at that time in good health and denied taking any medications.

The Veteran contends in his June 2011 notice of disagreement that his exit examination was silent for any reports of lower extremity symptoms because his mind was on his excitement to start a new chapter in his life rather than his heel and tendinitis disabilities.  He stated further that these conditions lingered after service.  Notwithstanding these contentions, the Veteran's claims file does not contain evidence of any treatment after his January 1989 in-service ankle sprain until June 2006, at which time the Veteran reported to his private treating podiatrist that he had been experiencing bilateral heel pain in the past few years.  Episodic private treatment for heel or tendinitis-related pain continued including in September 2010, when x-ray imaging revealed signs of slight spurring in the Achilles tendon as well as plantar heel spurs, and in May 2011, when the Veteran again endorsed reoccurrence of posterior heel pain in the left heel.  The Veteran has presented conflicting evidence concerning when he first started experiencing left foot problems.  Such inconsistencies further undermine the credibility of the Veteran's lay testimony.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)(credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  In addition, in that May 2011 treatment note, the Veteran's private clinician reported that he did not know whether or not the Veteran's current heel and ankle conditions were related to his naval service.

To assist the Veteran in developing his claim, the Veteran was afforded a VA examination in April 2012.  The Veteran reported pain in his left foot after an in-service sprain and stated that he had sought treatment for his symptoms in 2002.  Although the Veteran was assessed with bilateral pes planus and plantar fasciitis, the VA examiner ultimately opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

In a subsequent VA addendum opinion from April 2016, this examiner provided a rationale for this opinion, stating that  the Veteran's history and physical examination at separation was silent for a foot condition, which the examiner indicated was evidence that the Veteran's in-service condition had resolved.  Moreover, the examiner indicated that the Veteran's diagnosis for plantar fibromatosis in June 2006 and the diagnosis for tendonitis and enthesopathy in September 2010 were "clearly" a new diagnosis that was unrelated to the Veteran's in-service injury.  

In his VA Form 9, the Veteran argued that the dates relating to his in-service treatment, which the RO relied on in making its determination, were inaccurate.  The April 2016 addendum opinion does include what appears to be an error in the timeline of the Veteran's foot and ankle-related care.  Specifically, the examiner stated that the Veteran's in-service heel pain resolved in January 18, 1919.  However, this examiner correctly reported earlier in his VA addendum opinion that the in-service event occurred in January of 1989.  As such, this error appears to have been typographical in nature.  The rationale's main contention that a significant gap exists between any treatment for the Veteran's heel or ankle condition and that the Veteran's in-service sprain resolved appears to be consistent with the overall treatment records.  

The Board also recognizes that this examiner extensively examined the Veteran, in addition to reviewing his service treatment records and subsequent private treatment records, and provided an extensive rationale for his opinion.  As there is no evidence to suggest that this examiner is not competent to provide this medical opinion or that questions his credibility in this matter, the Board finds that this opinion is entitled to significant probative weight.

The Board has also considered the numerous lay statements submitted by the Veteran and by numerous third parties in support of his claim.  For instance, an October 2010 statement includes a report from the author that she had observed the Veteran's struggles with foot problems for the preceding two years.  She also indicated that the Veteran had told her that his lower extremity problems began in his naval service.  Third-party statements from October 2006 include reports that the Veteran had stated that his heel spurs related to footwear and duties in the U.S. Navy.  Likewise, the Veteran has variously reported serious problems including pain and swelling in his left foot, heel, and ankle since service.  In October 2010 and June 2011 statements, he directly attributed these chronic symptoms to his January 1989 in-service injury.

Although these lay statements are competent to report observable symptoms, including responses to pain, there is no evidence that the Veteran or any of the third parties who provided lay statements in support of his claim possess the medical training or knowledge that would render them competent to determine the specific cause of the Veteran's current heel and tendon disorders.  Moreover, these statements were made more than 15 years after the Veteran separated from the U.S. Navy and appear inconsistent with his specific statements at the time of his separation indicating he was in good health.  As such, the Board finds that they have little probative value.

Ultimately, the Board is convinced that there is competent medical evidence of a left foot disorder and Achilles tendonitis in addition to competent evidence of an in-service injury to the Veteran's foot and Achilles tendon.  However, the only persuasive evidence regarding the etiology of these current disabilities consists of the credible, negative opinions offered by the VA examiner.  As these opinions were given after examining the Veteran and the claims file and rest on a logical rationale, the Board finds that the preponderance of the evidence weighs against a determination that any nexus exists between the Veteran's active duty service and his current left foot disability and his Achilles tendonitis in the left lower extremity.  Accordingly, his claim for service connection must be denied.

III.  VA's Duties to Notify and Assist

In light of the fully favorable decision as to the issue of reopening, no discussion of VA's duty to notify and assist with respect to this issue is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The duty to notify and assist as to the other claim is discussed below.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a September 2010 letter prior to the initial adjudication of his claim.  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination and a subsequent addendum opinion which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

The claim for service connection for a left foot disability is considered reopened.

Service connection for a left foot disability is denied.

Service connection for Achilles tendonitis of the left lower extremity is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


